t c summary opinion united_states tax_court fred hoffman petitioner v commissioner of internal revenue respondent docket no 23275-06s filed date fred hoffman pro_se frederick c mutter for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated section references are to the internal_revenue_code_of_1986 in effect for the year in issue this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are with respect to petitioner’s taxable_year whether petitioner is entitled to claim dependency_exemption deductions for his three eldest children whether petitioner is entitled to claim the child_tax_credit and whether petitioner is entitled to head_of_household filing_status background the parties have stipulated some facts which we incorporate herein when he petitioned this court petitioner resided in new york on date petitioner and his wife alice ann hoffman alice divorced they had five children from their marriage the divorce decree stated the husband will take the three oldest children as deductions on his federal and state_income_tax returns and the wife will take the two youngest children as deductions on her federal and state returns after the divorce all five children lived with alice although petitioner regularly drove them to school on his form_1040 u s individual_income_tax_return petitioner claimed dependency_exemption deductions for his three eldest children he also claimed the child_tax_credit and filed as a head_of_household petitioner did not include with his return a form_8332 release of claim to exemption for child of divorced or separated parents or a copy of his divorce decree on her federal tax_return alice claimed dependency_exemption deductions for all five children by notice_of_deficiency respondent disallowed petitioner’s dependency_exemption deductions and child_tax_credit and determined petitioner’s filing_status to be single rather than head_of_household dependency_exemption discussion a taxpayer generally may deduct an exemption_amount for each dependent_child under years of age sec_151 to be entitled to claim a child as a dependent the taxpayer generally must provide over one-half of the child’s support sec_152 if the child’s parents are divorced or separated the child will generally be treated as receiving over one-half of his or her support from the custodial_parent ie the parent having custody for a greater portion of the calendar_year sec_152 as an exception to this general_rule the noncustodial_parent is treated as providing over one-half of the support if the custodial_parent releases his or her claim to the exemption for the year sec_152 this exception applies only if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 and b under the regulations to claim an exemption for a dependent_child a noncustodial_parent must attach to his or her income_tax return a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the custodial_parent may make this written declaration on form_8332 see 114_tc_184 affd on other grounds sub nom 293_f3d_1208 10th cir sec_1_152-4t a q a-3 temporary income_tax regs supra form_8332 requires among other things that the custodial_parent sign a statement agreeing not to claim the exemption for the child or children named on the form for the tax years specified on the form a written declaration that is made other than on a form_8332 must conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs supra because all five children lived with alice in she was the custodial_parent petitioner did not attach to his return form_8332 or any other written_statement which complied with the requirements of sec_152 and the temporary regulations thereunder accordingly petitioner is not entitled to dependency_exemption deductions for any of his children for child_tax_credit sec_24 allows a tax_credit for each qualifying_child of a taxpayer to be a qualifying_child an individual must among other things qualify as the taxpayer’s dependent sec_24 as stated above none of petitioner’s children qualify as his dependent accordingly petitioner is not entitled to the child_tax_credit for head_of_household filing_status sec_1 grants a special tax_rate for any individual who qualifies for filing as a head_of_household as relevant to this case sec_2 provides that an individual will be considered a head_of_household only if he maintains as his home a household that constitutes the principal_place_of_abode of his child for more than one-half of the taxable_year because all five children lived with alice throughout petitioner’s home did not constitute the principal_place_of_abode for any of his children for more than one-half of the year petitioner is not entitled to head_of_household filing_status for in the light of the foregoing decision will be entered for respondent
